internal_revenue_service number release date index number 2056a --------------------------------------------- ----------------------------------------------- ------------------------------ ------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------------- id no ------------- ----------------------------------------------------- telephone number --------------------- refer reply to cc psi b04 plr-125763-03 date july ----------------------------------------------------- ------------------------------------------------------- ----------------------- ------------------- ------------------------- --------------------- ----------------- re ----------------------------------------- legend decedent spouse date date date date date dear -------------------------- extension of time under sec_301_9100-3 of the procedure and administration regulations to make a qualified_domestic_trust qdot election under sec_2056a of the internal_revenue_code and domiciliary of the united_states died testate on date decedent was not a citizen_of_the_united_states decedent was survived by spouse who currently resides in the united_states and has resided continually in the united_states since decedent’s death at the time of decedent’s death spouse was not a united_states citizen spouse was appointed executrix of decedent’s estate between two trusts a unified_credit_trust was to be funded with that amount that could pass free of estate_tax by reason of the allowable unified_credit the balance of the residue was to pass to a qualified_domestic_trust qdot for the benefit of spouse it the facts and representation are summarized as follows decedent a resident this is in response to your authorized representative’s letter requesting an under section iv of decedent’s will the estate residue was to be divided plr-125763-03 is represented that a significant portion of the decedent’s gross_estate consisted of nonprobate assets with respect to which spouse was the designated_beneficiary or that passed to spouse by operation of law accordingly the estate residue was not sufficient to fund the qdot established under section iv of decedent’s will accordance with sec_2056a spouse would create a qdot and transfer some of the nonprobate assets that passed to her on decedent’s death to the qdot rather spouse after consulting with her advisors determined that in decedent’s estate_tax_return form_706 united_states estate and generation- skipping transfer_tax return was timely filed on date on schedule m of the return spouse as executrix listed the assets subject_to the qdot election on schedule m and claimed a marital_deduction for the value of the assets however at the time the return was filed spouse had not executed a qdot and had not irrevocably assigned the assets listed on schedule m to a qdot subsequently on date spouse became a united_states citizen on date spouse executed the qdot article iiib of the qdot provides inter alia that if spouse becomes a united_states citizen then she may withdraw the entire trust corpus in which event the trust will terminate also on date spouse executed an assignment of assets to the qdot however the assets spouse assigned to the qdot on date did not include all the assets that had been listed on schedule m of form_706 with respect to which spouse as executrix had made the qdot election several of the assets were not assigned to the qdot presumably because the deduction of the value of these additional assets was not necessary to produce a zero estate_tax all the assets that were assigned had been listed on schedule m on date spouse as executrix filed supplemental information containing an amended schedule m listing the assets spouse assigned to the qdot it is represented that spouse will complete the transfer all the assets irrevocably assigned to the qdot before the estate administration is complete unless a waiver from actual conveyance is received date sec_3 and are all within one year of the due_date of form_706 you have requested the following rulings a ruling granting an extension of time to make the qdot election with respect to the assets listed on the supplemental information filed on date a ruling granting an extension of time to assign those assets to the qdot until date the date the assets were assigned to the qdot a ruling under sec_20_2056a-4 of the estate_tax regulations waiving the requirement that the assets assigned to the qdot be actually conveyed to the qdot decedent who is a citizen or resident_of_the_united_states sec_2001 imposes a tax on the transfer of the taxable_estate of every plr-125763-03 value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse sec_2056 provides that for purposes of the tax imposed by sec_2001 the sec_2056 provides that if the surviving_spouse of the decedent is not a citizen_of_the_united_states no deduction under sec_2056 is allowed however sec_2056 provides that sec_2056 will not apply to any property passing to the surviving_spouse in a qualified_domestic_trust qdot sec_2056 provides that if any property passes from the decedent to the surviving_spouse of the decedent then for purposes of sec_2056 the property will be treated as passing to the spouse in a qdot if the property is transferred to a qdot before the date on which the estate_tax_return form_706 is made or the property is irrevocably assigned to a qdot under an irrevocable assignment that is enforceable under local law that is made on or before the date the estate_tax_return is filed under sec_2056a in order for a_trust to qualify be a qdot the trust instrument must require that at least one trustee of the trust be an individual citizen_of_the_united_states or domestic_corporation and that no distribution other than a distribution of income may be made from the trust unless a trustee who is an individual citizen_of_the_united_states or a domestic_corporation has the right to withhold from the distribution the additional estate_tax imposed by sec_2056a on the distribution the trust must meet the requirements that are prescribed under treasury regulations to ensure collection of the tax imposed by sec_2056a and the executor must make the election prescribed by sec_2056a to treat the trust as a qdot under sec_2056a and b an estate_tax is imposed on a any distribution from a qualified_domestic_trust before the date of death of the surviving_spouse other than a distribution of trust income to the surviving_spouse or a distribution of corpus on account of hardship and b the value of the property remaining in a qdot on the date of the death of the surviving_spouse under sec_2056a the election under sec_2056a is made by the executor on the return of tax imposed by sec_2001 the election once made is irrevocable further no election may be made under sec_2056a on any return if the return is filed more than one year after the time prescribed by law including extensions for filing the return sec_20_2056a-4 provides in part that under sec_2056 if an interest in property passes outright from a decedent to a noncitizen surviving_spouse by operation of law and such property interest otherwise qualifies for a marital_deduction except that it does not pass in a qdot then solely for purposes of sec_2056 sec_20_2056a-4 provides in part that property irrevocably assigned but plr-125763-03 the property is treated as passing to the surviving_spouse in a qdot if the property interest is either actually transferred to a qdot before the estate_tax_return is filed and on or before the last date prescribed by law that the qdot election may be made or is assigned to a qdot under an enforceable and irrevocable written assignment made on or before the date on which the return is filed and on or before the last date prescribed by law that the qdot election may be made not actually transferred to the qdot before the estate_tax_return is filed must be conveyed and transferred to the qdot under applicable local law before the administration of the decedent's_estate is completed if there is no administration of the decedent's_estate the conveyance must be made on or before the date that is one year after the due_date including extensions for filing the decedent's_estate tax_return if an actual transfer to the qdot is not timely made sec_2056 applies and the marital_deduction is not allowed the executor of the decedent's_estate or other authorized legal_representative may request a private_letter_ruling from the internal_revenue_service requesting an extension of the time for completing the conveyance or waiving the actual conveyance under specified circumstances under sec_301 -1 a of this chapter under sec_301 -1 c the commissioner may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 provides in part that the commissioner will grant a reasonable extension of time to make a regulatory election only plr-125763-03 when the interests of the government will not be prejudiced by the granting of relief we conclude that a valid qdot election had been made with respect to the assets listed on the supplemental information filed on date since these assets were listed on schedule m of form_706 filed on date and identified as passing to a qdot on that form_706 further in this case the requirements of sec_301_9100-3 have been satisfied accordingly an extension of time until date is granted to assign those assets listed on the date supplemental information to the qdot finally in view of the grant of united_states citizenship to spouse on date in accordance with sec_20_2056a-4 a waiver of the requirement of actual conveyance of the assets to the qdot is granted the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code these rulings are directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosure copy for purposes
